291 Pa. Super. 341 (1981)
435 A.2d 1257
Nora M. GAERTNER, Appellant,
v.
F. JAY SMITH, INC., A Corporation.
Superior Court of Pennsylvania.
Argued November 13, 1980.
Filed October 9, 1981.
John F. Becker, Pittsburgh, for appellant.
Robert C. Little, Pittsburgh, for appellee.
Before HESTER, BROSKY and VAN der VOORT, JJ.
PER CURIAM:
Since the verdict has not been reduced to judgment and the appeal is from an Order denying motions for new trial and judgment n.o.v., this case is not properly before us at this time. Pa. R.A.P. 301(c). See Heffner v. Bock, 287 Pa.Super. 345, 430 A.2d 318 (1981) and cases cited therein.
Appeal quashed.